Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/911,872 filed on December 14, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Jeffrey C. Tom, Reg. No. 76,168, Tel: 626-795-9900 on 12/21/2021 and subsequent call 12/22/2021.
	a. Please cancel claims 11, 22, 24, 38, 50, 54;
b. Please add new claim 55;
	c. Please amend claim 1 as follows:
Claim 1. (Currently Amended) A display apparatus comprising:
a first subpixel having a rectangular shape;
a second subpixel facing a first side of the first subpixel, the second subpixel having a rectangular shape;
a third subpixel facing the first side of the first subpixel and spaced apart from the second subpixel, the third subpixel having a rectangular shape; and
a blocking portion comprising a blocking layer on at least one of the first subpixel, the second subpixel, or the third subpixel, and, in a plan view, overlapping at least one of the first subpixel, the second subpixel, or the third subpixel,
wherein a distance from the first side of the first subpixel to the second subpixel is different from a distance from the first side of the first subpixel to the third subpixel, and
a plurality of first subpixels comprising the first subpixel, wherein the plurality of first subpixels including centers arranged in a straight line in a first direction and arranged in a serpentine form in a second direction.

Claim 55. (New) The display apparatus of claim 1, wherein an area of the first subpixel is greater than at least one of an area of the second subpixel or an area of the third subpixel.

Reasons for Indicating Allowable Subject Matter
6.	Claims 1-20, 23, 25-37, 39-49, 51-53, 55 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:

....
wherein the plurality of first subpixels including centers arranged in a straight line in a first direction and arranged in a serpentine form in a second direction; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 26: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus comprising:
....
at least one side of the first subpixel is tilted with respect to the straight line crossing the centers of the first ones of the plurality of first subpixels, in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 39: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus comprising:
....
at least one side of each first subpixel is tilted with respect to the straight line crossing the centers of the first ones of the plurality of first subpixels, in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display apparatus in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 26, 39 are allowable. Since the independent claims 1, 26, 39 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-20, 23, 25, 55 of the independent claim 1, the dependent claims 27-37 of the independent claim 26, and the dependent claims 40-49, 51-53 of the independent claim 39, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 26 and 39 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 26 and 39 are deemed patentable over the prior art.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819